DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on August 1, 2022 was received. Claims 1-6 were amended and claims 9-10 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued May 23, 2022.

Election/Restrictions
Newly submitted claim 10 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 10 depends from claim 8 which was previously withdrawn. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The prior interpretation of the “abnormality determination unit” as invoking 35 USC 112(f) is withdrawn because Applicant amended the limitation to recite “abnormality determination circuitry” which no longer invokes 35 USC 112(f).

Claim Rejections - 35 USC § 112
The rejections of claims 1-7 as indefinite under 35 USC 112(b) are withdrawn because Applicant amended the limitation which invoked 35 USC 112(f) such that it no longer does so.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Hayashi (US 2002/0188367) on claims 1-4 are maintained. The rejections are restated below. 
Regarding claim 1: Hayashi discloses a semiconductor processing system (11) having a computer (22) which is a first controller that controls the system (11), a controller (17) which can be considered a second controller that controls operation of a high frequency generator (16) inside the processing system (11) according to instructions received from the computer (22) (par. 86), where the controller (17) connects to a memory unit (23) for storing signals read by a sensor (20) and monitor (21) at a predetermined sampling interval during a processing time to accumulate said signals over time, where the computer (22) further includes a comparator circuit (25) which is an abnormality detection circuit that acquires the data from the memory unit (23) for as long as data is accumulated inside the memory unit (23) by the sensor (20) and monitor (21) (par. 126) and determines based on the signal value and a threshold value whether or not there is an abnormality in the system (pars. 49, 63-71, 83-86, figures 1-4). 
Regarding claim 2: Hayashi discloses that the device is indeed a high frequency generator (16) (par. 49) and further discloses that the detected signal accumulated by the memory unit (23) can be electrical voltage, current and phase signals from the high frequency generator (16) which form a power signal (pars. 27, 102-103, figures 5-8). 
Regarding claim 3: Hayashi discloses that the determination by the comparator circuit (25) is done based on average values (par. 73, 105). 
Regarding claim 4: Hayashi teaches that the abnormal parameter can be identified (pars. 94-98, 128) but fails to explicitly disclose that the abnormal component is identified. However, it is inherent that the current, voltage and phase signals measured by detection mechanism (20) which only detects the output by the high frequency generator (16) and matcher (18) can identify an abnormality in the generator (16), matcher (18) or wiring. 
Furthermore, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case, since the detection system of Hayashi has the same structure as the instant claims, it can be presumed that it has the same properties and functions, including the detection of an abnormality in one particular unit. 

Claim Rejections - 35 USC § 103
The claim rejection(s) under 35 U.S.C. 103 as unpatentable over Hayashi as applied to claims 1-4 above and further in view of Omori et al. (US 8,790,743) on claims 5-7 are maintained. The rejections are restated below. 
Regarding claim 5: Hayashi fails to explicitly disclose that the abnormality is determined based on any delay time. However, Omori et al. discloses a similar plasma processing apparatus which determines an abnormality in the RF generator based on the delay time between the controller setting the RF power off and the measured off time (col. 1 lines 35+, col. 2 lines 1-6, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to measure the timing delay as taught by Omori et al. in the system of Hayashi because Omori et al. teaches this is a known method for determining an error in the RF generation system (col. 1 lines 25+, col. 2 lines 1-6) and Hayashi indicates that a wide variety of data and parameters can be determined and used to detect an abnormality (pars. 27, 141-142). 
Regarding claim 6: Hayashi fails to disclose a log storage unit configured to store log information when an abnormality is found. However, Omori et al. discloses a similar plasma processing apparatus which includes a logging device which counts the number of anomalous pulses detected (col. 2 lines 15-34). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a logging device similar to that of Omori et al. in the system of Hayashi because Omori et al. teaches that this allows a module controller to compensate for anomalies based specifically on the tracked number of anomalous pulses, rather than to compensate or make a decision for every single pulse (col. 2 lines 15-34).
Regarding claim 7: Hayashi discloses that the example disclosed is used in a plasma etching apparatus but can be used in any other semiconductor manufacturing equipment (par. 142). However, Hayashi fails to explicitly disclose that the apparatus is an ALD apparatus. However, Omori et al. discloses a similar detection system used in a semiconductor processing apparatus, with one of the given examples being a plasma enhanced atomic layer deposition (PEALD) apparatus (col. 1 lines 7-12, col. 3 lines 11-16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection system of Hayashi in an ALD apparatus as taught by Omori et al. because Omori et al. teaches that this type of anomaly detection is functionally equivalent for use in a plasma etching reactor or PEALD reactor (col. 3 lines 11-16) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06-07). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Omori et al. as applied to claims 1-7 above.
Regarding claim 9: Hayashi and Omori et al. fail to explicitly disclose a monitoring time of 50 to 100ms, a sampling interval of 0.3 to 1ms, or a process cycle of 200ms to 800ms. However, Hayashi teaches that the sampling time is a result effective variable (par. 17) and Omori et al. teaches that the data sampling interval and the RF pulse cycle time are result effective variables (col. 3 lines 11-45, col. 4 lines 47-49). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the various times and intervals to arrive at a time of 50-100ms, an interval between 0.3 and 1ms and a cycle between 200 and 800ms because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215). 

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Hayashi fails to disclose that the abnormality determination circuitry acquires the signals at a time interval equal to or longer than the time during which the memory collects the status signals.
In response:
Applicant is incorrect, Hayashi does explicitly disclose that the comparator circuit receives signal data at each of the measurement times such that it can make a decision regarding any abnormality in real time (par. 126). In other words, the comparator circuit receives the signals measured by the sensor and monitor and sent to the memory at the same time and for the same length of time, such that the time during which the signals are sent to the comparator circuit must be equal to the time during which the signals are sent to the memory, as they are sent to both elements at each measuring time simultaneously. Therefore Hayashi clearly reads on this limitation in claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen Kitt              Examiner, Art Unit 1717
11/2/2022    
                                                                                                                                                                                     /YEWEBDAR T TADESSE/